t c summary opinion united_states tax_court david and ludmila klet petitioners v commissioner of internal revenue respondent docket no 4486-04s filed date david and ludmila klet pro sese mindy s meigs for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case is before the court on respondent’s motion for summary_judgment under rule this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or sent to petitioners some of the facts in this case have been stipulated and are so found petitioners resided in los angeles california at the time they filed their petition petitioners received an extension to file their form_1040 u s individual_income_tax_return return to date petitioners then filed their return late on date petitioners received an extension to date and date to file their and returns respectively petitioners then filed the tax returns late on date and date respectively petitioners received an extension to file their return to date petitioners then filed their tax_return late on date as stated petitioners timely filed extensions in which to file their returns for and the four years petitioners then filed late joint returns for these four years they failed to pay all of the liabilities reported on the returns respondent assessed the reported liabilities along with additions to tax and interest for the respective years on date petitioners filed a bankruptcy petition under chapter of the united_states bankruptcy code in california on date the internal_revenue_service filed a proof_of_claim in petitioners’ bankruptcy proceeding which included dollar_figure in income_tax liabilities plus interest for the four years on date petitioners’ bankruptcy proceeding was converted from a chapter to a chapter bankruptcy proceeding on date the bankruptcy court entered an order of discharge in the petitioners’ bankruptcy case on date respondent filed a notice_of_federal_tax_lien with the los angeles county recorder’s office in connection with petitioners’ unpaid income_tax liabilities for the four years on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice which advised petitioners that a notice_of_federal_tax_lien has been filed with respect to their unpaid income_tax liabilities for the four years and that petitioners were entitled to a hearing on date petitioners timely filed form request for collection_due_process_hearing in their request petitioners claimed that the tax_liabilities for the four years were discharged in the bankruptcy proceeding on date a face-to-face conference was held between an appeals officer and petitioners during the hearing petitioners said that all the money owed to the internal_revenue_service was discharged with their other debts in a bankruptcy proceeding on date respondent issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioners’ income_tax liabilities for the four years on date petitioners filed a petition with this court based on the notice_of_determination the petition was filed as a petition for lien or levy action under sec_6320 or sec_6330 petitioners challenge their liabilities for the years in issue only on the ground that the liabilities were discharged by the bankruptcy court rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 the secretary must notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 the notice required by sec_6320 must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and c grant a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 sec_6330 addresses the matters to be considered at the hearing as relevant here a taxpayer may challenge the appropriateness of the commissioner’s collection actions and submit offers of collection alternatives sec_6330 and iii the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 once the appeals officer has issued a determination regarding the disputed collection action the taxpayer may seek judicial review in the tax_court or if the tax_court lacks jurisdiction in the matter in a u s district_court sec_6330 where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 the tax_court has jurisdiction in a lien proceeding instituted under sec_6330 to determine whether a petitioner’s unpaid liabilities were discharged in bankruptcy 120_tc_114 in this case petitioners’ only challenge with respect to the collection notice is a claim that the bankruptcy court had discharged their liabilities the date discharge order generally releases the petitioners from all dischargeable debts a debts dischargeable under u s c section b debts alleged to be excepted from discharge under clauses and of u s c section a and other debts the bankruptcy court further determined to be discharged the supreme court has stated in 535_us_43 that a discharge under the bankruptcy code does not extinguish certain tax_liabilities for which a return was due within years before the filing of an individual debtor’s petition u s c a a a a i or to put it another way an income_tax is a nondischargeable priority claim against the estate if it relates to a tax_return whose due_date including extensions was less than years before the commencement of the bankruptcy case u s c sec_507 as previously noted petitioners filed a bankruptcy petition on date the and tax_liabilities are nondischargeable because they relate to tax returns the due_date of which including extensions was less than years from the date the bankruptcy petition was filed u s c secs a and a a the tax_liability is non- dischargeable because it relates to a tax_return the due_date of which including extensions was for a date after the date on which the bankruptcy petition was filed id the notice_of_determination included findings that all applicable statutory and administrative procedures were met that for the taxes to be discharged the due_date of a return including extensions must be years before the filing of the bankruptcy that the due_date of each of petitioners’ returns for the four years including extensions was less than years before the filing of their bankruptcy petition that petitioners paid the liabilities for and in full but failed to meet the criteria for an offer_in_compromise and that the notice of lien was appropriate petitioners have not raised any other challenges to the appropriateness of the collection action or any collection alternatives a petition for review of a collection action must clearly specify the errors alleged to have been committed in the notice_of_determination any issue not raised in the assignments of error is deemed to be conceded by petitioners rule b 117_tc_183 there was no abuse_of_discretion with respect to the issuance of the notice_of_determination we conclude that the bankruptcy court did not specifically determine that the petitioners’ unpaid federal tax_liabilities were discharged by the bankruptcy proceeding or were dischargeable debts under the bankruptcy code the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact regarding the collection matters in this case the court will grant respondent’s motion for summary_judgment except with respect to and for which petitioners satisfied their liabilities in full and which we assume respondent will issue a certificate of release pursuant to sec_6325 reviewed and adopted as the report of the small_tax_case division to reflect to foregoing an appropriate order and decision will be entered
